     Case 5:18-cv-02496-TJH-SP Document 14 Filed 01/24/19 Page 1 of 14 Page ID #:100




       Tommy SF Wang (SBN: 272409)
 1
       Annie W. Yang (SBN: 295289)
 2     Ka In Chan (SBN:322578)
       Wang IP Law Group, P.C.
 3     18645 E. Gale Ave. Ste #205
 4
       City of Industry, CA 91748
       Telephone: (888) 827-8880
 5     Facsimile: (888) 827-8880
       Email: twang@thewangiplaw.com; awong@thewangiplaw.com;
 6     kchan@thewangiplaw.com
 7
       Attorneys for Defendant
 8     John Doe subscriber assigned IP address 172.115.62.221
 9                        UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA

11                                                 Case No.: 5:18-cv-02496-GW-SP

12                                  DEFENDANT JOHN DOE’S
                                    NOTICE OF MOTION AND
13
       STRIKE 3 HOLDINGS, INC,      MOTION TO QUASH SUBPEONA
14                                  TO CHARTER SEEKING
                  PLAINTIFF,        IDENTITY INFORMATION;
15          vs.                     MEMORANDUM OF POINTS AND
16                                  AUTHORITIES IN SUPPORT OF
       JOHN DOE SUBSCRIBER ASSIGNED MOTION TO QUASH
17     IP ADDRESS 172.115.62.221,
                                    Date: March 26, 2019
18               DEFENDANT.         Time: 10:00 AM
19                                  Dept: Courtroom 3
                                    Honorable Sheri Pym
20

21

22     TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
23           PLEASE TAKE NOTICE that on March 26, 2019, at 10:00 am before the
24     Honorable Sheri Pym of the United States District Court for the Central District of
25     California, Defendant John Doe subscriber IP address 172.115.62.221 (“John
26
                            DEFENDANT’S MOTION TO QUASH SUBPOENA
27
                                               1
28
     Case 5:18-cv-02496-TJH-SP Document 14 Filed 01/24/19 Page 2 of 14 Page ID #:101




 1     Doe” or “Defendant”) will and hereby does move the Court, pursuant to Rule 45
 2     of the Federal Rules of Civil Procedure, to quash the subpoena served by Plaintiff
 3     Strike 3 Holdings, LLC (“Strike 3 Holdings” or “Plaintiff”) on third party Charter
 4     Communications, Inc (“Subpoena”). The Subpoena was issued on December 19,
 5     2018 in a civil action in the Central District of California, captioned Strike 3
 6     Holdings, LLC v. John Doe subscriber assigned IP address 172.115.62.221, (C.D.
 7     Cal. 5:18-cv-02496-GW-SP). The subpoena seeks the identity of the moving
 8     party, John Doe.
 9           The Subpoena should be quashed because (1) the subpoena presents an
10     undue burden under Rule 45 and the Order would protect John Doe under Rule
11     26; and (2) the subpoena will not identify the offender and accordingly does not
12     advance plaintiff’s claim; (3) it seeks information in violation of a Third-Party
13     Internet user’s right to privacy. This Motion is based upon this Notice of Motion
14     and Motion to Quash, the accompanying Memorandum of Points and Authorities,
15     the Proposed Order, all pleadings and papers on file in this action, and upon such
16     other matters as may be presented to the Court at the time of the hearing.
17

18     DATED:       January 24, 2019                  Respectfully submitted,
19

20

21

22                                                            Attorneys for Defendant,
23
                                                              John Doe subscriber assigned
                                                               IP address 172.115.62.221
24

25

26
                             DEFENDANT’S MOTION TO QUASH SUBPOENA
27
                                                 2
28
     Case 5:18-cv-02496-TJH-SP Document 14 Filed 01/24/19 Page 3 of 14 Page ID #:102




                    MEMORANDUM OF POINTS AND AUTHORITIES
 1
          I.       INTRODUCTION
 2
          Movant-defendant John Doe subscriber assigned IP address 172.115.62.221
 3
       (“John Doe” or “Defendant”), by and through counsel, and pursuant to Federal
 4
       Rule of Civil Procedure 45(c)(3), moves this Court for an Order Quashing the
 5
       Subpoena issued to and served upon Charter Communications, Inc. (“Charter”),
 6     which is this defendant’s Internet Service Provider (“ISP”), and which seeks
 7     documents that identify this defendant’s name and address. The Subpoena is
 8     dated December 19, 2018, and returnable February 27, 2019.
 9        Defendant John Doe submits that such an Order is warranted because (1) the
10     subpoena presents an undue burden under Rule 45 and the Order would protect

11     John Doe under Rule 26; (2) the subpoena seeks information not directed to
       advancing plaintiff’s claim; (3) per Rule 26(b)(1), the subpoena “is not relevant
12
       to any party’s claim or defense;” (4) the subpoena violates John Doe’s right of
13
       privacy.
14
          II.      STATEMENT OF FACT
15
                   A. Relevant Procedural History
16
                Plaintiff filed a Complaint on November 27, 2018 (ECF No.1), against
17     John Doe subscriber assigned IP address 172.115.62.221, alleging copyright
18     infringement. Plaintiff alleges that Defendant downloaded Plaintiff’s works
19     consisting of adult films (“Provocative Material”).
20              On December 11, 2018, Plaintiff Strike 3 Holdings, LLC filed an ex-
21     parte application for leave to serve a third-party subpoena on Charter prior to a

22
       Rule 26(f) conference. On December 17, 2018, the court granted Plaintiff’s
       application, but with certain additional protective measures.
23
                   B. Overview of Mass “John Doe” Litigation
24
                This case is the latest installment in a wave of mass “John Doe”
25
       copyright troll infringement lawsuits that have swept through district courts
26
                              DEFENDANT’S MOTION TO QUASH SUBPOENA
27
                                                 3
28
     Case 5:18-cv-02496-TJH-SP Document 14 Filed 01/24/19 Page 4 of 14 Page ID #:103




       around the country. Certain features have become hallmarks of this brand of
 1
       litigation: after obtaining the ex parte discovery, subscribers are faced with a
 2
       choice of to settle or try to clear their name, whether or not they have ever
 3
       infringed any copyright, and whether or not they have ever heard of the
 4
       BitTorrent protocol. As Plaintiff knows, a subscriber’s decision to settle often is
 5
       wholly unrelated to whether or not they have infringed any copyrighted work,
 6     and is influenced solely by a desire to avoid the embarrassment and legal
 7     expense required to establish innocence. Plaintiff may continue to threaten
 8     future suits until the statute of limitations expires, despite the clear lesson of the
 9     recent wave of suits, only a small fraction of those threatened are ever served in
10     a copyright infringement action. The reason is simple: Plaintiff has no idea

11     whether the subscriber committed copyright infringement, and, if they actually
       served a summons and complaint on a subscriber (rather than simply
12
       threatening to do so), they would immediately expose themselves to potential
13
       liability for costs and attorney fees under 17 U.S.C.§ 505.
14
          III.   LEGAL ARGUMENT
15
             A. Undue Annoyance and Embarrassment
16
             Defendants may move to quash a subpoena under Federal Rules of Civil
17     Procedure 26 and/or 45 when the subpoena will subject her, him, or it to undue
18     burden, annoyance and/or embarrassment. As one court explained, “once the
19     plaintiff obtains the identities of the IP subscribers through early discovery, it
20     serves the subscribers with a settlement demand . . . the subscribers, often
21     embarrassed about the prospect of being named in a suit involving

22
       pornographic movies, settle. . .” MCGIP v. Does 1-149, No. 11-02331 (ECF
       No. 14 at note 5), 2011 WL 4352110, at *4 (N.D. Cal. Sept. 16, 2011). See also
23
       On the Cheap, LLC, v. Does 1-5011, No. C10-4472 (ECF No. 66 at 11), 2011
24
       WL 4018258 at *11 (N.D. Cal. Sept. 6, 2011) (plaintiff’s settlement tactics
25
       leave defendants with “a decision to either accept plaintiff’s demand or incur
26
                             DEFENDANT’S MOTION TO QUASH SUBPOENA
27
                                                  4
28
     Case 5:18-cv-02496-TJH-SP Document 14 Filed 01/24/19 Page 5 of 14 Page ID #:104




       significant expense to defend themselves” and finding that this does not
 1
       “comport with the ‘principles of fundamental fairness’”). Courts have
 2
       recognized that the plaintiff “would likely send settlement demands to the
 3
       individuals whom the ISP identified as the IP subscriber. ‘That individual –
 4
       whether guilty of copyright infringement or not – would then have to decide
 5
       whether to pay money to retain legal assistance to fight the claim that he or she
 6     illegally downloaded sexually explicit materials, or pay the settlement demand.
 7     This creates great potential for a coercive and unjust settlement.’” SBO
 8     Pictures, Inc., v. Does 1-3,036, No. 11-4220 (ECF No. 14 at 8), 2011 WL
 9     6002620, at *8 (N.D. Cal. Nov. 30, 2011) (quoting Hard Drive Prods., Inc., v.
10     Does 1-130, No. C-11-3826 (ECF No. 16), 2011 U.S. Dist. LEXIS 132449 at

11     *9 (N.D. Cal. Nov. 16, 2011).
             As the Central District noted, “[t]he Court has previously expressed
12
       concern that in pornographic copyright infringement lawsuits like these, the
13
       economics of the situation makes it highly likely for the accused to immediately
14
       pay a settlement demand. Even for the innocent, a four-digit settlement makes
15
       economic sense over fighting the lawsuit in court – not to mention the benefits
16
       of preventing public disclosure (by being named in a lawsuit) of allegedly
17     downloading pornographic videos.” Ingenuity 13 LLC. v. John Doe, No. 12-
18     8333 (ECF No. 48 at 7) (C.D. Cal. Feb. 7, 2013). Another court confirmed,
19     “[T]he court will not assist a plaintiff who seems to have no desire to actually
20     litigate but instead seems to be using the courts to pursue an extrajudicial
21     business plan against possible infringers (and innocent others caught up in the

22
       ISP net).” Hard Drive Prods., Inc. v. Does 1-90, No. 11-03825 (ECF No. 18 at
       11), 2012 WL 1094653, at *7 (N.D. Cal. Mar. 30, 2012).
23
             In a July 6, 2015 decision, the Southern District of New York Court
24
       denied the plaintiff permission to issue a Rule 45 subpoena:
25

26
                            DEFENDANT’S MOTION TO QUASH SUBPOENA
27
                                                5
28
     Case 5:18-cv-02496-TJH-SP Document 14 Filed 01/24/19 Page 6 of 14 Page ID #:105




             Recent empirical studies show that the field of copyright litigation is
 1
             increasingly being overtaken by “copyright trolls,” roughly defined
 2           as plaintiffs who are “more focused on the business of litigation than
             on selling a product or service or licensing their [copyrights] to third
 3           parties to sell a product or service.” Matthew Sag, Copyright
 4
             Trolling, An Empirical Study, 100 IOWA L. REV. 1105, 1108
             (2015). “The paradigmatic troll plays a numbers game in which it
 5           targets hundreds or thousands of defendants, seeking quick
             settlements priced just low enough that it is less expensive for the
 6           defendant to pay the troll rather than defend the claim.” Id. The
 7           lawsuits most frequently target anonymous John Does for alleged
             infringement related to the use of BitTorrent. Indeed, of “the 3,817
 8           copyright law suits filed in 2013, over 43% were against John Does
             and more than three-quarters of those related to pornography.” Id. at
 9           1108-09. But almost none ever reaches a hearing. Rather, the
10           ‘lawsuits are filed to take advantage of court ordered discovery under
             Fed. R. Civ. P. 26(d) to break the veil of anonymity that separates IP
11           addresses from the account information of actual human beings.’ Id.
             at 1109; see also Digital Sin, Inc. v. Does 1-176, 279 F.R.D. 239, 241
12
             (S.D.N.Y. 2012). They then use this information to quickly negotiate
13           settlements on mass scale without any intention of taking the case to
             trial. See, e.g., Media Prods., Inc., DBA Devil’s Film v. John Does 1-
14           26, No. 12-cv-3719, at 4 (S.D.N.Y. June 18, 2012) (explaining that
15
             the settlements in these BitTorrent cases are “are for notoriously low
             amounts relative to the possible statutory damages, but high relative
16           to the low value of the work and minimal costs of mass litigation.
             Cases are almost never prosecuted beyond sending demand letters
17           and threatening phone calls.”)
18
             Malibu Media, LLC, v. John Doe subscriber assigned IP address
19           66.108.67.10, No. 1:15-cv-04369 (ECF No. 10 at 5-6) (S.D.N.Y. July
             6, 2015) (Hellerstein, J.) (emphasis added).
20

21           Because of the track record and tactics of plaintiffs like Strike 3

22
       Holdings, LLC, herein, this defendant’s privacy interests are at stake and
       Defendant no doubt will be subjected to annoyance, harassment, and undue
23
       burden and expense if this Court does not grant the requested relief or otherwise
24
       prohibit plaintiff from obtaining Movant’s identity and address.
25

26
                            DEFENDANT’S MOTION TO QUASH SUBPOENA
27
                                                6
28
     Case 5:18-cv-02496-TJH-SP Document 14 Filed 01/24/19 Page 7 of 14 Page ID #:106




             B. Plaintiff’s Discovery Request Will Not Identify the Alleged
 1
                Offender
 2
             Plaintiff’s subpoena must be quashed because Plaintiff will be unable to
 3
       show that any actual infringer is the subscriber John Doe, and not some third
 4
       person in this Defendant’s business or household, or a family guest or customer,
 5
       or a neighbor, or a stranger driving by who may have hacked or leeched this
 6     defendant’s internet access.
 7           As the Central District noted in a series of these cases a couple of years
 8     ago
 9                  The subscriber information is not a reliable indicator of the actual
             infringer’s identity. Due to the proliferation of wireless internet and
10           wireless-enabled mobile computing (laptops, smartphones, and tablet
11
             computers), it is commonplace for internet users to share the same
             internet connection, and thus, share the same IP address. Family
12           members, roommates, employees, or guests may all share a single IP
             address and connect to BitTorrent. If the subscriber has an unsecured
13           network, it is possible that the actual infringer could be a complete
14           stranger standing outside the subscriber’s home, using the internet
             service and who’s internet activity is being attributed to the unknowing
15           subscriber’s IP address. Thus, obtaining the subscriber information will
             only lead to the person paying for the internet service and not necessarily
16
             the actual infringer.
17                  It is even more unlikely that early discovery will lead to the
             identities of Defendants given how commonplace internet usage outside
18           one’s home has become. An increasing number of entities offer publicly-
             accessible internet service; consider coffee shops, workplaces, schools,
19
             and even cities. Mobile-computing allows internet users and copyright
20           infringers, to connect to the internet in any such location. A given entity
             may have hundreds or thousands of users in a one to two-month period.
21           Obtaining the subscriber information in
22
             these cases will only lead to name of the entity and is unlikely to yield
             any identifying information about the actual infringer. Accordingly,
23           granting early discovery for the subscriber information is not very likely
             to reveal the identities of Defendants.
24

25

26
                            DEFENDANT’S MOTION TO QUASH SUBPOENA
27
                                               7
28
     Case 5:18-cv-02496-TJH-SP Document 14 Filed 01/24/19 Page 8 of 14 Page ID #:107




             Malibu Media, LLC, v. John Does, No. 2:12-01642 (ECF No. 32 at 4-5)
 1
             (D.C. Cal. Oct. 10, 2012) (internal citations omitted).
 2

 3           Plaintiff here cannot demonstrate that the requested discovery will even

 4
       lead to identification of the proper John Doe defendant. The prevailing accepted
       wisdom in district courts across the country is that an IP address does not
 5
       equate to the infringer of a plaintiff’s copyright and that merely identifying the
 6
       individual who pays the internet bill associated with a particular ISP account
 7
       does not identify the individual who may have infringed a copyright via that IP
 8
       address. As the court in SBO Pictures understood, “the ISP subscriber to whom
 9     a certain IP address was assigned may not be the same person who used the
10     internet connection for illicit purposes.” SBO Pictures, Inc., supra, 2011 WL
11     6002620, at *3. See also VPR Internationale v. Does 1-1,017, No. 11-02068
12     (ECF No. 15 at 2 ), 2011 WL 8179128 (C.D. Ill. Apr. 29, 2011) (“Where an IP
13     address might actually identify an individual subscriber and address the

14     correlation is still far from perfect . . . . The infringer might be the subscriber,

15
       someone in the subscriber’s household, a visitor with her laptop, a neighbor, or
       someone parked on the street at any given moment.”)
16
             “Several courts have found it troubling that the subscriber associated
17
       with a given IP address may not be the person responsible for conduct traceable
18
       to that IP address.” Malibu Media, LLC v. Doe, No. 8:13-cv-00365 (ECF No.
19
       60 at 7), 2014 WL 7188822, at *4 (D. Md. Dec. 16, 2014); see Patrick Collins,
20     Inc. v. Doe 1, 288 F.R.D. 233, 237-39 (E.D.N.Y. 2012) (an IP address is
21     insufficient to identify an infringer because “the actual device that performed
22     the allegedly infringing activity could have been owned by a relative or guest of
23     the account owner, or even an interloper without the knowledge of the owner”);
24     Patrick Collins, Inc. v. John Does 1-4, No. 1:12-cv-02962 (ECF No. 7 at 2),

25     2012 WL 2130557, at *1 (S.D.N.Y. June 12, 2012) (Baer, J.) (“The fact that a

26
                             DEFENDANT’S MOTION TO QUASH SUBPOENA
27
                                                  8
28
     Case 5:18-cv-02496-TJH-SP Document 14 Filed 01/24/19 Page 9 of 14 Page ID #:108




          copyrighted work was illegally downloaded from a certain IP address does not
 1
          necessarily mean that the owner of that IP address was the infringer.” All cases
 2
          cited in Manny Film, LLC, v. John Doe Subscriber Assigned IP Address
 3
          66.229.140.101, No. 0:15-cv-60446 (ECF No. 10) (S.D. Fla. April 8, 2015).
 4
                   Indeed, other decisions have noted the non-connection between a mere IP
 5
          address and the actor:
 6                 The fact that a copyrighted work was illegally downloaded from a certain
 7                 IP address does not necessarily mean that the owner of that IP address
                   was the infringer. Indeed, the true infringer could just as easily be a third
 8                 party who had access to the internet connection, such as a son or
                   daughter, houseguest, neighbor, or customer of a business offering
 9                 internet connection.” Patrick Collins, Inc. v. Does 1-6, No. 1:12-cv-
10                 02964 (ECF No. 7), 2012 WL 2001957, at *1 (S.D.N.Y. June 1, 2012)
                   (Oetkin, J.) (internal citations omitted); see also In re BitTorrent Adult
11                 Film Copyright Infringement Cases, No. 12-01147 (ECF No. 4), 2012
                   WL 1570765 (E.D.N.Y. May 1, 2012) (“[T]he assumption that the person
12
                   who pays for Internet access at a given location is the same individual
13                 who allegedly downloaded a single sexually explicit film is tenuous, and
                   one that has grown more so over time.”); Digital Sin, Inc. v. John Does
14                 1-176, 279 F.R.D. 239, 242 (S.D.N.Y. 2012) (Nathan, J.) (Judge Nathan
15
                   finding that approximately 30% of John Does identified by their
                   internet service providers are not the individuals who actually
16                 downloaded the allegedly infringing films). The risk of
                   misidentification is great in a world with ubiquitous Wi-Fi, and given
17                 courts’ concerns that these sorts of allegations - especially by this
18                 plaintiff - are likely to coerce even innocent defendants into settling, the
                   risk of misidentification is important to protect against.
19

20                 Malibu Media, LLC, v. John Doe subscriber assigned IP address
                   66.108.67.10, No. 1:15-cv-04369 (ECF No. 10 at 9-10) (S.D.N.Y. July 6,
21                 2015) (emphasis added). 1
22

23
      1   Courts in other districts also have concluded that an IP address “may not be a sufficient basis on which a plausible
24        claim can lie against a subscriber.” Malibu Media, LLC v. Doe, No. 8:13-cv-00365 (ECF No. 60 at 7), 2014 WL
          7188822, at *4 (D. Md. Dec. 16, 2014); see Elf- Man, LLC v. Cariveau, No. 2:13-00507 (ECF No. 78), 2014 WL
          202096, at *2 (W.D. Wash. Jan. 17, 2014) (“While it is possible that one or more of the named defendants was
25        personally involved in the download, it is also possible that they simply failed to secure their connection against
          third-party interlopers.”); Malibu Media, LLC v. Tsanko, No. 12-3899, 2013 WL 6230482, at *10 (D.N.J. Nov. 30,
26
                                       DEFENDANT’S MOTION TO QUASH SUBPOENA
27
                                                                  9
28
     Case 5:18-cv-02496-TJH-SP Document 14 Filed 01/24/19 Page 10 of 14 Page ID #:109




                Thus, because the discovery sought by Plaintiff in this case only will
 1
       identify the ISP subscriber and not the infringer, the discovery sought in the
 2
       subpoena is not likely to lead to the identity of the allegedly infringing Doe
 3
       defendant or allow Plaintiff to effectuate service thereon. Defendant submits
 4
       that this Court should heed the concerns expressed, supra, (1) about the
 5
       coercive procedures typically utilized by Plaintiff to extract and extort
 6     settlements from putative defendants; and (2) disclosing Defendant’s name and
 7     address will reveal only the internet subscriber – not a person likely to have
 8     committed the acts complained of (if they were committed at all). Accordingly,
 9     there is good cause for this Court to Quash the Subpoena issued to Charter to
10     prevent the release of this defendant’s identity.

11              C. Defendant Has Legally Protected Privacy Interest
           Rule 45 of the Federal Rules of Civil Procedure, which governs the issuance of
12
       subpoenas, provides that “[o]n timely motion, the issuing court must quash or
13
       modify the subpoena that ... requires disclosure of privileged or other protected
14
       matter, if no exception or waiver applies.” Fed. R. Civ. P. 45(c)(3)(A)(iii). Such
15
       protected matter includes that which is protected by an individual’s right to privacy.
16
       Although courts have not, as a general matter, recognized the right of non-parties
17     to quash a subpoena issued to another non-party, courts have found non-party
18     standing because of “the nature of the information sought.” See First Indem. of Am.
19

20

21
       2013) (“The Court questions whether these allegations are sufficient to allege copyright infringement stemming
       from the use of peer-to-peer file sharing systems where the defendant-corporation is connected to the infringement
22     solely based on its IP address. It may be possible that defendant is the alleged infringer that subscribed to this IP
       address, but plausibility is still the touchstone of Iqbal and Twombly.”); AF Holdings LLC v. Rogers, No. 3:12-cv-
23     01519 (ECF No. 14), 2013 WL 358292, at *3 (S.D. Cal. Jan. 29, 2013) (“Due to the risk of ‘false positives,’ an
       allegation that an IP address is registered to an individual is not sufficient in and of itself to support a claim that the
24     individual the touchstone of Iqbal and Twombly.”); AF Holdings LLC v. Rogers, No. 12-cv-1519, 2013 WL
       358292, at *3 (S.D. Cal. Jan. 29, 2013) (“Due to the risk of ‘false positives,’ an allegation that an IP address is
       registered to an individual is not sufficient in and of itself to support a claim that the individual is guilty of
25     infringement.”). Accord, Manny Film, LLC, v. John Doe Subscriber Assigned IP Address 66.229.140.101, No.
       0:15-cv-60446 (ECF No. 10) (S.D. Fla. April 8, 2015).
26
                                      DEFENDANT’S MOTION TO QUASH SUBPOENA
27
                                                                  10
28
     Case 5:18-cv-02496-TJH-SP Document 14 Filed 01/24/19 Page 11 of 14 Page ID #:110




       Ins. Co. v. Shinas, No. 03 Civ. 6634, 2005 WL 3535069, at *3 (S.D.N.Y. Dec. 23,
 1
       2005). Standing may be found when the movant “has a sufficient privacy interest
 2
       in the confidentiality of the records sought,” ADL, LLC v. Tirakian, No. CV 2006-
 3
       5076(SJF)(MDG), 2007 WL 1834517, at *2 (E.D.N.Y. June 26, 2007). In the
 4
       instant case, Doe’s right to privacy is protected by the California Constitution.
 5
             In Hill v. Nat’l Collegiate Athletic Ass’n, 7 Cal.4th 1, 35 (1994), the California
 6     Supreme Court “set forth in detail the analytic framework for assessing claims of
 7     invasion of privacy under the state Constitution.” First, Doe must establish that
 8     he/she possesses a “legally protected privacy interest.” Id. Second, Doe “must
 9     possess a reasonable expectation of privacy under the particular circumstances,
10     including customs, practices, and physical settings surrounding particular activities.”

11     Id. Third, “the invasion of privacy complained of must be serious in nature, scope,
       and actual or potential impact to constitute an egregious breach of social norms, for
12
       trivial invasions afford no cause of action.” Id. at 36. Finally, Doe’s “interest must
13
       be measured against other competing or countervailing interests in a balancing test.”
14
       Id.
15
                   i. Legally Protected Privacy Interest
16
             In Hill, the California Supreme Court recognized that “an interest in precluding
17     the dissemination or misuse of sensitive and confidential information
18     (informational privacy) is a legally protected privacy interest.” Hill, 7 Cal.4th at
19     35(internal citations omitted). Under Hill, this class of information is deemed
20     private “when well-established social norms recognize the need to maximize
21     individual control over its dissemination and use to prevent unjustified

22
       embarrassment or indignity.” Id. Additionally, Hill recognized the interest “in
       making intimate personal decisions or conducting personal activities without
23
       observation, intrusion, or interference (‘autonomy privacy’).” Id.
24
             Here, it is clear that personal identifying information relating to accessing
25
       material is entitled to privacy protection as it may relates to Doe’s intimate personal
26
                               DEFENDANT’S MOTION TO QUASH SUBPOENA
27
                                                  11
28
     Case 5:18-cv-02496-TJH-SP Document 14 Filed 01/24/19 Page 12 of 14 Page ID #:111




       activities.
 1
                ii. Reasonable Expectation of Privacy
 2
              Doe utilizes an ISP Provider committed to protecting the identity and
 3
       personal information of its customers. See Charter’s privacy policy on
 4
       www.charter.com Under these circumstances, Doe has a reasonable expectation that
 5
       his or her personal identifying information will not be made public, and thus has a
 6     reasonable expectation that he or she will be able to anonymously use the Internet,
 7     take part in peer-to-peer chat rooms, and access various websites without the fear
 8     that his or her identity will be disclosed.
 9            iii.   Seriousness of the Invasion
10            If Doe’s name is disclosed to Plaintiff and then put on a public document as

11     a person who allegedly accesses, downloads, and distributes material related to the
       adult entertainment industry, such as the Provocative Material, Doe will be subject
12
       to the revelation of personal information, intimate activities, or similar private
13
       information, and threatens undue intrusion into Doe’s personal life. Thus, allowing
14
       Plaintiff to access Doe’s personal identifying information will result in an invasion
15
       of Doe’s privacy.
16
               iv.   Balancing of the Interest Weighs in Favor of Quashing the
17                   Subpoena
18           It is well-settled that the First Amendment’s protection extends to the Internet.
19     Reno v. ACLU, 521 U.S. 844, 870 (1997); In re Verizon Internet Servs., Inc., 257
20     F.Supp.2d 244, 259 (D.D.C.2003), rev’d on other grounds; Recording Indus. Ass’n
21     of America, Inc. v. Verizon Internet Servs., Inc., 351 F.3d 1229 (D.C. Cir.2003).

22
       Courts have recognized the Internet as a valuable forum for robust exchange and
       debate. See Reno v. ACLU, 521 U.S. 844 at 870 (“Through the use of chat rooms,
23
       any person with a phone line can become a town crier with a voice that resonates
24
       farther than it could from any soapbox.”) The Internet is a particularly effective
25
       forum for the dissemination of anonymous speech. See, e.g., Doe v. 2TheMart.Com,
26
                             DEFENDANT’S MOTION TO QUASH SUBPOENA
27
                                                 12
28
     Case 5:18-cv-02496-TJH-SP Document 14 Filed 01/24/19 Page 13 of 14 Page ID #:112




       Inc., 140 F.Supp.2d 1088, 1097 (W.D.Wash.2001) (“Internet anonymity facilitates
 1
       the rich, diverse, and far ranging exchange of ideas ... ; the constitutional rights of
 2
       Internet users, including the First Amendment right to speak anonymously, must be
 3
       carefully safeguarded.”); United States v. Perez, 247 F.Supp.2d 459, 461
 4
       (S.D.N.Y.2003) (noting the Internet’s “vast and largely anonymous distribution and
 5
       communications network.”)
 6           While Doe is aware that the First Amendment does not protect copyright
 7     infringement, and the Supreme Court, accordingly, has rejected First Amendment
 8     challenges to copyright infringement actions, Doe’s meer participation in a peer-to-
 9     peer Internet communication system does not prove he or she engaged in copyright
10     infringement, as peer to peer systems do have substantial and non-infringing uses.

11     See Metro-Goldwyn-Mayer Studios, Inc. v. Grokster Ltd. 380 F.3d 1154, 1161(9th
       Cir. 2004).
12
             Thus, the harm to Doe, if his or her personal information is disclosed in
13
       connection with the Provocative Material is much greater than the harm to Plaintiff
14
       if the information is kept secret. The harm and embarrassment suffered by Doe
15
       would be so great that, even though Doe denies any liability for copyright
16
       infringement, Doe is willing to tender to Plaintiff the price of the Provocative
17     Material to ensure that he or she is not subject to embarrassment and shame through
18     his or her name being placed on a public document relating to the use of the
19     Provocative Material.
20

21        IV.    CONCLUSION

22
             Plaintiff herein names John Doe in this suit based solely on the allegation
       that John Doe’s geographical location was assigned the IP address through
23
       which someone allegedly downloaded various works. As recognized by
24
       multiple courts throughout this country, this is an inappropriate basis for turning
25
       over Defendant’s name and address to Plaintiff. For the reasons above, John
26
                             DEFENDANT’S MOTION TO QUASH SUBPOENA
27
                                                 13
28
     Case 5:18-cv-02496-TJH-SP Document 14 Filed 01/24/19 Page 14 of 14 Page ID #:113




       Doe respectfully requests that the Court enter of an order quashing the
 1
       subpoena issued to Charter to prevent it from divulging defendant’s name,
 2
       address and other identifying information.
 3

 4
       DATED:       January 24, 2019                   Respectfully submitted,
 5

 6

 7

 8

 9                                                             Attorneys for Defendant,
                                                               John Doe subscriber assigned
10                                                              IP address 172.115.62.221
11

12                               CERTIFICATE OF SERVICE

13           I hereby certify that on January 24, 2019, a copy of the foregoing was

14     electronically filed. Notice of this filing will be sent by operation of the

15     Court’s electronic filing system to all parties indicated on the electronic filing

16     receipt.

17

18

19
                                                      /s/ Ka In Chan
20                                                      Ka In Chan
21

22

23

24

25

26
                             DEFENDANT’S MOTION TO QUASH SUBPOENA
27
                                                 14
28
